Case 19-32231-jal         Doc 282      Filed 08/04/20       Entered 08/04/20 19:07:47            Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION


IN RE:                                          )
                                                )
INSIGHT TERMINAL SOLUTIONS, LLC, et al.   1
                                                )                           CASE NO. 19-32231
                                                )
      Debtors                                   )                           Jointly Administered
                                                )                           Chapter 11 Cases
________________________________________________)


                   BAY BRIDGE EXPORTS, LLC’S RESPONSE IN SUPPORT OF
                     MOTION TO CONTINUE CONFIRMATION HEARING

         Comes now Bay Bridge Exports, LLC (“Bay Bridge”), by and through counsel, and hereby

files this Response in support of the Motion to Continue Confirmation Hearing filed by Debtors

Insight Terminal Solutions, LLC (“ITS”), Insight Terminal Holdings, LLC (“ITH”) and Cecelia

Financial Management, LLC [Docket No. 268] (the “Motion to Continue”). In support of the

Motion to Continue, Bay Bridge respectfully states as follows:

         1.         Autumn Wind Lending, LLC (“AWL”) objects to the Motion to Continue arguing

that the OBOT Sublease will be deemed rejected if the confirmation hearing is not held and this

Court does not enter an order confirming either the AWL’s plan or the Debtors’ plan on or before

August 15, 2020. While not objecting to the Motion to Continue, Oakland Bulk and Oversized

Terminal (“OBOT”), states that it will not consent to any further extension of the August 15, 2020.

Contrary to AWL’s argument, the requested continuance of the confirmation hearing will not result

in the deemed rejection of the OBOT sublease and no further extension of the deadline for doing

so is necessary or required.


1
  The Debtors in these Chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) and Insight
Terminal Holdings, LLC (Case No. 19-32232), and the Court has entered an order in this case directing for the
procedural consolidation and joint administration of the Chapter 11 cases. The docket in this Case No. 19-32231
should be consulted for all matters affecting the above listed cases.

4830-1525-8054.1
Case 19-32231-jal          Doc 282      Filed 08/04/20      Entered 08/04/20 19:07:47         Page 2 of 6



         2.        Unless extended, debtors must to decide whether to assume or reject a lease within

120 days after the petition date. Section 365(d)(4)(A) provides:

                   [A]n unexpired lease of nonresidential real property under which the
                   debtor is the lessee shall be deemed rejected, and the trustee shall
                   immediately surrender that nonresidential real property to the lessor,
                   if the trustee does not assume or reject the unexpired lease by the
                   earlier of—

                   (i) the date that is 120 days after the date of the order for relief; or

                   (ii) the date of the entry of an order confirming a plan.

Here, the deadline has been extended to August 15, 2020, and both Debtors and AWL have already

filed plans seeking to assume the OBOT sublease. (AWL’s Plan Supplement, Docket No. 265;

Debtors’ Chapter 11 Plan Supplement, Docket No. 264.).

         3.        Section 365(d)(4)(A) does not require that this Court enter an order confirming

either AWL’s plan or Debtors’ plan on or before August 15, 2015. Courts have long recognized

that an order approving the assumption of the lease is not required. See, e.g., Cousins Prop., Inc.

v. Treasure Isles HC, Inc. (In re Treasure Isles HC, Inc.), 462 B.R. 645, 649-650 (6th Cir. BAP

2011) (trustee does not have to obtain court approval of assumption of lease prior to the deadline

to avoid having the lease deemed rejected); In re Simbaki, Ltd., 520 B.R. 241, 245 (Bankr. S.D.

Tex. 2014) (collecting cases). All that is required is that the trustee seek court approval for

assumption of the lease prior to expiration of the deadline. (Id.)

         4.        It makes no difference that Debtors and AWL are seeking to assume the OBOT

sublease through their respective plans, rather than by motion:

                   There are two routes by which a chapter 11 debtor-in-possession
                   may seek a court order that results in an effective assumption of an
                   executory contract or lease. The first is by motion. Fed. R. Bankr.
                   P. 6006(a). The second is by chapter 11 plan. Section 1123(b)(2).
                   When a debtor seeks the assumption by chapter 11 plan, then a
                   separate motion is not necessary. Fed. R. Bankr. P. 6006(a).




4830-1525-8054.1                                       2
Case 19-32231-jal         Doc 282     Filed 08/04/20     Entered 08/04/20 19:07:47       Page 3 of 6



In re Ring Enterprises, Inc., 2009 WL 779800, *1 (Bankr. N.D. Cal. Feb. 19, 2009) (cited with

approval in Cousins Prop., 462 B.R. at 649). Thus, the timely filing by AWL and Debtors of plans

seeking to assume the OBOT sublease precludes automatic rejection of the OBOT sublease even

if an order confirming one of these plans is not entered prior to August 15, 2020. (Id.)

         5.        Even if this Court were to conclude that, unlike the filing of a motion, the timely

filing of the AWL plan and/or Debtors’ plan does not preclude rejection of the OBOT sublease,

AWL and/or Debtors can simply file a motion to assume the OBOT sublease in connection with

the plan. Both AWL and Debtors have until August 15, 2020, to file such motion. See, e.g.,

Cousins Prop., 462 B.R. at 649.

         6.        In addition to the reasons set forth in the Motion to Continue, the confirmation

hearing should be continued due to the City of Oakland’s recent objection to confirmation of both

AWL’s plan and Debtors’ plan. (Docket No. 276.). As this Court is well aware, the impediment

to Debtors ability to obtain financing and confirm a plan has always been the ordinance passed by

the City of Oakland banning the transport of coal through the proposed terminal and related

litigation regarding the validity of that ordinance. Since almost the filing of this case, the Oakland

ordinance banning coal has been referred to in this case as the “Oakland Overburden.”

         7.        On May 26, 2020, the Ninth Circuit Court of Appeals affirmed the lower court’s

decision declaring the Oakland ordinance banning coal invalid. (See Docket No. 222.).             On

August 3, 2020, the Ninth Circuit denied the motions for rehearing filed by the City of Oakland

and the Sierra Club. A copy of the Ninth Circuit’s order is attached hereto as Exhibit A.

         8.        Having lost in the Ninth Circuit, the City of Oakland, on May 27, 2020, filed its

Complaint for Breach of Contract and Declaratory Relief in the Superior Court of Almeda County,

California styled City of Oakland v. Oakland Bulk and Oversized Terminal, LLC, et al., Case No.

RG18930929 (the “State Court Action”). In the State Court Action, the City of Oakland seeks a


4830-1525-8054.1                                    3
Case 19-32231-jal         Doc 282     Filed 08/04/20     Entered 08/04/20 19:07:47       Page 4 of 6



declaratory judgment that OBOT breached the prime lease, and, therefore, the City of Oakland is

entitled to terminate the prime lease.

         9.        Because the termination of the OBOT prime lease would cause the termination of

the OBOT sublease, the City of Oakland’s filing of the State Court Action was a blatant violation

of the automatic stay. See, e.g., In re 48th Street Steakhouse, Inc., 835 F.2d 427, 430-431 (2d Cir.

1987) (attempt to terminate prime lease that, if successful, would have resulted in the termination

of the debtor’s sub-tenancy violated the automatic stay). The State Court Action is stayed, and the

City of Oakland has not sought relief from the automatic stay.

         10.       Rather than seeking relief from the automatic stay, the City of Oakland has now

filed its objection to confirmation of AWL’s plan and Debtors’ plan arguing that neither plan can

be confirmed because OBOT has breached the OBOT prime lease and, therefore, the City of

Oakland is entitled to terminate the prime lease. (See Docket No. 276). The City of Oakland has

submitted the questions whether OBOT breached, and whether the City of Oakland is entitled to

terminate, the OBOT prime lease and itself to the jurisdiction of this Court.

         11.       As the result of the Ninth Circuit’s May 26, 2020 decision, the Oakland ordinance

banning coal is no longer an impediment to Debtors’ proposed terminal. The City of Oakland is

now attempting to raise a new impediment claiming it is entitled to terminate the OBOT prime

lease. Unlike the issues related to the Oakland ordinance banning coal, this Court is in position to

resolve any remaining impediment to Debtors’ proposed terminal in conjunction with confirmation

of Debtors’ plan. That determination will also benefit AWL because its plan, like the Debtors’

plan, is conditioned on AWL’s ability to assume the OBOT sublease.

         12.       The continuance that Debtors have requested will afford all parties the opportunity

to conduct any necessary discovery in connection with the City of Oakland’s objection and fully

brief the issue prior to the confirmation hearing. The continuance that Debtors’ have requested is


4830-1525-8054.1                                    4
Case 19-32231-jal       Doc 282     Filed 08/04/20      Entered 08/04/20 19:07:47      Page 5 of 6



in the best interests of all parties involved and streamline the issues to be determined at the

confirmation hearing.

         For the reasons set forth herein and in the Motion to Continue, this Court should grant the

Motion to Continue.

Dated: August 4, 2020

                                              Respectfully submitted,

                                              BRADLEY ARANT BOULT CUMMINGS LLP


                                              By: /s/ Roger G. Jones
                                                  Roger G. Jones (admitted pro hac vice)
                                                  Roundabout Plaza, Suite 700
                                                  1600 Division Street
                                                  Nashville, Tennessee 37203
                                                  Phone: 615-252-2323
                                                  Email: rjones@bradley.com

                                                      COUNSEL FOR BAY BRIDGE EXPORTS,
                                                      LLC




4830-1525-8054.1                                  5
Case 19-32231-jal     Doc 282      Filed 08/04/20    Entered 08/04/20 19:07:47        Page 6 of 6



                                CERTIFICATE OF SERVICE


        It is hereby certified that on August 4, 2020, a true and correct copy of the foregoing was
served electronically through the court’s CM/ECF system to counsel for the U.S. Trustee and upon
all parties receiving electronic notifications in this case through the U.S. Bankruptcy Court’s
CM/ECF system.



                                              /s/ Roger G. Jones
                                             Roger G. Jones




4830-1525-8054.1                                6
